EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Integrative Health Technologies, Inc. (the "Registrant") on Form 10-QSB for the period endedSeptember 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Gilbert R. Kaats, Chairman, Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. SIGNATURE TITLE DATE /s/ Gilbert R. Kaats Chairman and CEO Novebmer19, 2007 /s/ Gilbert R. Kaats Chief Financial Officer November19, 2007
